Order entered December 16, 2022




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                             No. 05-22-01315-CV

                       IN RE GARY ISAAC, Relator

         Original Proceeding from the 195th Judicial District Court
                           Dallas County, Texas
                     Trial Court Cause No. F00-00858

                                  ORDER
                Before Justices Schenck, Reichek, and Carlyle

     Based on the Court’s opinion of this date, we DISMISS relator’s petition for

writ of mandamus.


                                           /s/   DAVID J. SCHENCK
                                                 JUSTICE